DETAILED ACTION
	Claims 1-5 and 7-19 are pending. Claims 1, 3, 7, 9, 15, and 17-19 have been amended and claim 6 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 19 are objected to because of the following informalities: Claims 1 and 19 recite “the component (A)” the word ‘component’ should be omitted for consistency purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, and 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites “wherein the (A) photoreactive polymer liquid crystal comprises any one photoreactive side chain selected from the group consisting of the following formulae (1) to (6)”. Claim 5 recites “wherein the (A) photoreactive polymer liquid crystal comprises any one photoreactive side chain selected from the group consisting of the following formulae (7) to (10)”. Claim 7 recites “wherein the (A) photoreactive polymer liquid crystal comprises a photoreactive side chain represented by the following formulae (14) or (15)”. Claim 8 recites “wherein the (A) photoreactive polymer liquid crystal comprises a photoreactive side chain represented by the following formulae (16) or (17)”. Claim 9 recites “wherein the (A) photoreactive polymer liquid crystal comprises a photoreactive side chain represented by the following formula (20)”. However, formulae (3) to (6), formulae (7) to (10), formulae (14) or (15), formulae (16) or (17), and/or formula (20) do not read on/further define the claimed limitations for formulae (11) to (13) recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Amendment
	Due to the amendment filed May 5, 2022 of instant claims 1, 15, and 18, the 103 rejection over Sakai has been withdrawn.
	Due to the amendment of the abstract, the objection to the specification has been withdrawn.
	Due to the amendment of instant claims 3, 15, 17, and 18, the objections have been withdrawn.
	Due to the amendment of instant claims 6, 7, and 19, the 112(b) rejections have been withdrawn.
Allowable Subject Matter
Claims 1-3 and 10-19 are allowed.
Claims 4, 5, and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to make/use a photoreactive polymer liquid crystal having a photoreactive side chain represented by formulas (11) to (13). The closest prior art Sakai ‘250, Sakai ‘463, and Ito teach photoreactive side chain groups having benzene rings and not the claimed naphthalene ring. Closest prior art Hayashi (JP2011084477) teaches polymerizable monomers having naphthalene directly attached to -CH=CH-CO- and not a polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722